11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT

Scott Mattison Lawson,                         * From the 250th District
                                                 Court of Travis County,
                                                 Trial Court No. D-1-GN-11-002913.

Vs. No. 11-12-00026-CV                         * October 24, 2013

Texas Court of Criminal Appeals et al.,        * Memorandum Opinion by Willson, J.
                                                 (Panel consists of: Wright, C.J.,
                                                 McCall, J., and Willson, J.)

      This court has inspected the record in this cause and concludes that there is no
error in the judgment below. Therefore, in accordance with this court’s opinion, the
judgment of the trial court is in all things affirmed.